MHM, March 31, 2008 AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2008 Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Charles E. Porter of Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public Offering or Sale of Foreign Investment Fund Securities: PUTNAM EUROPE EQUITY FUND Aggregate Amount of Foreign Investment Fund Securities to be Publicly Offered or Sold: Up to1,714 million U.S. dollars (JPY182.4 billion) Note : U.S. $ amount is translated into Japanese Yen at the rate of I USDJPY106.40 , the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2008. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment To Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement filed on December 28, 2007 (the "Original SRS,") due to the fact that the Semi-annual Report was filed on March 31, 2008. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: II-1. Amendment due to filing the Semi-annual Report. The following items in the original SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: The ORIGINAL SRS The Semi-annual Report The way of amendment PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (B) Structure of the Fund: (3) Outline of the Fund IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock d. Amount of Capital Stock (1) Fund Novation 2. Investment Management Company (2) Investment Management Novation d. Amount of Capital Stock: Company 5. STATUS OF INVESTMENT I. STATUS OF INVESTMENT FUND PORTFOLIO OF THE FUND (A) Diversification of Investment (1) Diversification of Investment Novation Portfolio Portfolio (C) Results of Past Operations (2) Results of Past Operations Novation PART III. DETAILED INFORMATION ON THE FUND II. FINANCIAL CONDITIONS Addition OF THE FUND IV. FINANCIAL CONDITIONS OF THE FUND III. RECORD OF SALES AND Addition 1. Financial Statements REPURCHASES V. RECORD OF SALES AND REPURCHASES PART IV. SPECIAL INFORMATION - 2 - I. OUTLINE OF THE MANAGEMENT COMPANY 1. Outline of the Management IV. OUTLINE OF THE Company MANAGEMENT COMPANY i Fund (1) Amount of Capital Stock (1) Amount of Capital Stock (1) Fund Novation ii Investment Management Company (1) Amount of Capital Stock (2) Investment Management Novation Company 2. Description of Business and Outline (2) Description of Business and Novation of Operation Conditions of Operation ii. PUTNAM INVESTMENT (2)Putnam Investment Management, Novation MANAGEMENT, LLC LLC ("Investment Management (INVESTMENT MANAGEMENT Company") COMPANY) The contents of the Semi-annual Report are as follows: [Omitted] II-2. Other amendments (Amendments are indicated by underlines.) PART III. DETAILED INFORMATION ON THE FUND II. PROCEDURES, ETC. 1. PROCEDURES FOR SUBSCRIPTION (PURCHASES), ETC.: a. Purchases in the United States [Before amendment] - Omitted hereinbefore - Each share class of the Fund represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure. Only Class M shares are offered in Japan. Here is a summary of Class M shares: - Initial sales charge of up to 3.25% (sales charges will differ for shares purchased in Japan) - Lower sales charges available for investments of $50,000 or more - No deferred sales charge - Lower annual expenses, and higher dividends, than class B or C shares because of lower 12b-1 fees - Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees - No conversion to class A shares, so future 12b-1 fees do not decline over time Initial sales charges for class M shares* - 3 - Sales charge as a percentage of: Amount of purchase at offering Net amount Offering price price ($) invested ** Under 50,000 3.36 % 3.25% 50,000 but under 100,000 100,000 but under 250,000 but under 1.01 1.00 500,000 but under 1.01 1.00 1,000,000 and above NONE NONE * Sales charges will differ for shares purchased in Japan ** Offering price includes sales charge. - Omitted hereinafter - [After amendment] - Omitted hereinbefore - Each share class of the Fund represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure. Only Class M shares are offered in Japan. Here is a summary of Class M shares: - Initial sales charge of up to 3.50% (sales charges will differ for shares purchased in Japan) - Lower sales charges available for investments of $50,000 or more - No deferred sales charge - Lower annual expenses, and higher dividends, than class B or C shares because of lower 12b-1 fees - Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees - No conversion to class A shares, so future 12b-1 fees do not decline over time Initial sales charges for class M shares* Sales charge as a percentage of: Amount of purchase at offering Net amount Offering price price ($) invested ** Under 50,000 3.63 % 3.50% - 4 - 50,000 but under 100,000 100,000 but under 250,000 but under 1.01 1.00 500,000 but under 1.01 1.00 1,000,000 and above NONE NONE * Sales charges will differ for shares purchased in Japan ** Offering price includes sales charge. - Omitted hereinafter -
